DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendments filed 12/22/2021 have been entered.
Per the 12/22/2021 amendment:
Claims 1, 5-7 and 10-13 are currently amended.
Claims 1-14 are now pending.

Response to Arguments

Applicant’s arguments, see page 8 of Remarks, filed 12/22/2021, with respect to the prior art rejections have been fully considered and are persuasive.  The rejection of Claims 1-14 have been withdrawn. 

Allowable Subject Matter

Claims 1-14 are allowed.
a thorough and complete search has been conducted and no prior art has been found that solely, or in any reasonable combination, reads on the instant claims.	In particular, the amended language of independent Claim 1, namely “wherein the core network has a tree topology” and “power electronics units that the plurality of components comprise are each associated with a communication node”, overcomes previously cited prior art by including limitations that are not present in the prior art. The core network of prior art charging parks are not explicitly organized along a tree topology. It may be argued that a prior art core network could be represented as a tree topology, but in combination with the remaining limitations herein the tree topology representation of the network renders the claim novel. Further, tying a power electronic units to a specific communication node, in combination with the instant charging infrastructure, is not known in the prior art. These two limitations, in addition to the detailed description of other parts of the charging park, do not have a reasonable combination that reads upon each part of the claim as amended. For this reason, Claim 1 is allowable over the prior art. Dependent Claims 2-4, 6 and 9 are in condition for allowance for depending upon an allowable claim.
	In particular, the amended language of independent Claim 5, namely “charging park having at least one central gateway, at least one cooling module, at least one power electronics module, at least one charge control unit, at least one charging cable plug and a plurality of components”, overcomes previously cited prior art by bringing in structure for allowable Claim 1 to distinguish itself over the prior art. Claim 5, which has been rewritten in independent form, provides a detailed physical structure of a charging 
	In particular, the amended language of independent Claim 10, namely “a core network, a backend server and a central gateway”, overcomes previously cited prior art by rewriting Claim 10 into independent form and incorporating the limitations of Claim 1, as indicated in the previous action. The global identification number described in Claim 10, namely “wherein a first value refers to a group of components, a second value refers to a type of the components, a third value refers to a control unit number or a group number, and a fourth value refers to a respective distribution group” is a level of detail not present in the prior art. Creating a global identification number based on a detailed, tier description of a devices physical location in a charging park is not present in the prior art. For these reasons, Claim 10 is in condition for allowance. Claims 11-14 are in condition for allowance for depending upon an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN D MILLER whose telephone number is (571)272-8599. The examiner can normally be reached M-TR 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on (571) 270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN D MILLER/Examiner, Art Unit 2412                                                                                                                                                                                                        
/WALLI Z BUTT/Examiner, Art Unit 2412